Gtjebry, J.
l.-“An individual who operates as a motor common carrier of property, for hire, over the highways of the State of Georgia, under a certificate of public convenience and necessity, issued by the Public Service Commission of Georgia, such certificate being a class ‘B’ certificate and authorizing such operation over no fixed route, and coming within the provisions of the motor-carrier act approved August 27, 1931 (Ga. L. 1931, pp. 199-213), which act provides; ‘The term “person” shall include an individual, a copartnership, corporation, company, or joint stock association,’ and that ‘The words “motor common carrier” mean every person operating a motor-propelled vehicle for hire over the public highways of this State as a common carrier,’ can not be sued in any county of this State other than the county of his residence; for any injury or damage occurring by reason of the negligent operation of such motor-propelled vehicle in such county.” Youmans v. Hickman, 179 Ga. 684 (177 S. E. 238).
2. Under the above ruling made by the Supreme Court in answer to certified questions propounded by this court, the trial court erred in overruling the defendant’s demurrer attacking the jurisdiction of the superior court of Bulloch County, it appearing upon the face of the petition that the defendant, an individual, resided in Wilcox County.

Judgment reversed on the eross-bill of exceptions. Mam bill of exceptions dismissed.


Broyles, G. J., and MacIntyre, J-, conew.